Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 3-5 and 20 are objected to because of the following informalities.  Appropriate correction is required.
Claim 3 should end with a period.  See MPEP 608.01(m).
Claim 4 Line 2 could read “…are screw-on 
Claim 5 Line 2 could read “…are press-fit 
Claim 20 Line 1 could read “…wherein the container body diameter ….”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-4, 6, 8, 12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (2014/0238949).
Re Claim 1, Patel – a multi-compartmented drink bottle – discloses a storage container apparatus [2] comprising: a container body forming a first aperture [within neck 10, topmost] for receiving a first lid [8, top] and a second aperture [within neck 10, bottommost] for receiving a second lid [8, bottom]; the first lid for sealing the first aperture; the second lid for sealing the second aperture; and a filter [22, within joiner 6] positioned within the container body [Fig. 8].

    PNG
    media_image1.png
    552
    305
    media_image1.png
    Greyscale


Re Claim 3, Patel discloses the container body forms first aperture threading at an edge [32, uppermost, Fig. 8] of the first aperture and wherein the container body forms second aperture threading at an edge of the second aperture [32, bottommost, Fig. 8].
Re Claim 4, Patel discloses the first lid and the second lid are screw-on lids [8, Paragraph 71 Lines 1-4].
Re Claim 6, Patel discloses the first lid forms an airtight seal [18] at the first aperture, and wherein the second lid forms an airtight seal at the second aperture [18, Paragraph 70 Lines 4-10].
Re Claim 8, Patel discloses the first aperture has a first aperture diameter and the second aperture has a second aperture diameter, and wherein the first aperture diameter is equal to the second aperture diameter [Figs. 3 and 8].
Re Claim 12, Patel discloses the container body is formed of a material that is impermeable to liquids and air [stainless steel, Paragraph 68 Lines 1-4].
Re Claim 18, Patel discloses the container body has a container body diameter [and the first aperture has a first aperture diameter and wherein the first aperture diameter is less than the container body diameter [Figs. 3 and 8].
 
Claims 1, 2, 5, 7, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beard (3,052,246).
Re Claim 1, Beard – a contact lens container – discloses a storage container apparatus [Fig. 4] comprising: a container body [11] forming a first aperture for receiving a first lid [33, top] and a second aperture for receiving a second lid [25, bottom]; the first lid for sealing the first aperture; the second lid for sealing the second aperture; and a filter [13, with holes 19] positioned within the container body [Figs. 4 and 7].

    PNG
    media_image2.png
    411
    521
    media_image2.png
    Greyscale

Re Claim 2, Beard discloses the container body forms first aperture threading at the first aperture and wherein the container body forms second aperture threading at the second aperture [Col. 3 Lines 1-3 and 15-19].
Re Claim 5, Beard discloses the first lid and the second lid are press-fit lids [25 and 33, Col. 2 Line 68 to Col. 3 Line 1].

Re Claim 13, Beard discloses the container body has a cylindrical shape [Fig. 4].
Re Claim 15, Beard discloses the container body has a container body diameter, the first aperture has a first aperture diameter, and the second aperture has a second aperture diameter, and wherein the first aperture diameter, the second aperture diameter, and the container body diameter are all substantially equal [Fig. 7].
Re Claim 16, Beard discloses the container body has a container body diameter, and wherein the first aperture spans the entire container body diameter [Figs. 3 and 7].
Re Claim 17, Beard discloses the container body has a container body diameter, and wherein the second aperture spans the entire container body diameter [Fig. 7].
Re Claim 19, Beard discloses a storage container apparatus [Fig. 4] comprising: a container body [11] forming a first aperture and first aperture threading [Col. 3 Lines 1-3 and 15-19] for receiving a first lid [33], and forming a second aperture and second aperture threading [Col. 3 Lines 1-3 and 15-19] for receiving a second lid [25], wherein the container body has a container body diameter, the first aperture has a first aperture diameter, and the second aperture has a second aperture diameter; the first lid for sealing the first aperture; the second lid for sealing the second aperture [Figs. 4 and 7]; and a filter [13] positioned within the container body substantially separating an internal portion of the storage container into two substantially equal halves having substantially equal volumes [15, and 17, Col. 2 Lines 48-50].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claim 1 above in view of Hall (2015/0223632).
Although Patel discloses the first aperture has a first aperture diameter and the second aperture has a second aperture diameter [Patel, Figs. 3 and 8], Patel does not expressly disclose the first aperture diameter is greater or relatively larger than the second aperture diameter.  However, Hall – a portable beverage container – discloses a container with a first aperture diameter [Hall, 138b] and a second aperture diameter [Hall, 139b] in which the first aperture diameter is greater or relatively larger than the second aperture diameter [Hall, Fig. 11].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the diameters of the two apertures to be different.  See MPEP 2143(I)(C).  One of ordinary st aperture of the Patel container to be larger than the second aperture, before the effective filing date of the invention, with predictable and obvious results, for the closures to be complementary to the threading of the apertures [Hall, Paragraph 96 Lines 6-14], and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claim 1 above in view of Wilhelm et al. (2015/0158632) [Wilhelm].
Patel does not expressly disclose the container has a cubic shape; however, Wilhelm – a multi-compartmented container – discloses the container can have a cubic shape [Wilhelm, Figs. 10-13, Paragraph 4 Lines 11-12 and 21-25].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a container can be a cubic shape.  See MPEP 2143(I)(C).  One of ordinary skill would be able to modify the Patel container to have a cubic shape, before the effective filing date of the invention, with predictable and obvious results, for “The material of the base can be any conventional material capable of being formed into a desired shape [Wilhelm, Paragraph 4 Lines 14-16], and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  A change in aesthetic (ornamental) design generally will not support patentability.  See MPEP 2144.04 (IV).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beard as applied to claim 1 above in view of Mayer (2,611,499).
Beard does not expressly disclose that the container body is formed of glass; however, Mayer – a double container – discloses the container is made of glass [Mayer, 10, Col. 2 Lines 33-36].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a container can be made of glass for a transparent material.  See MPEP 2143 (I)(B) and (D).  One of ordinary skill would be able to modify the Patel container to be made of glass, before the effective filing date of the invention, with predictable and obvious results, for “a transparent shell or housing which defines the outer surface of the dual container.” [Mayer, Col. 2 Lines 6-7] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bray (1,634,569).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736